                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-02780-NYW

RV HORIZONS, INC.;
MHC AMERICA Fund, LLC;
MHC AMERICA Fund CLASS C, LLC;
MHC AMERICA Fund 2, LLC;
MHC AMERICA Fund 2 CLASS B, LLC;
NICHE INVESTMENT NETWORKS, LLC;
MHPS ALUMNI, LLC;
MHPS ALUMNI 2, LLC;
MHPS ALUMNI 3, LLC;
AFFORDABLE HOUSING COMMUNITY Fund 1, LLC;
AFFORDABLE HOUSING COMMUNITY Fund 2, LLC;
AFFORDABLE HOUSING COMMUNITY Fund 3, LLC;
AFFORDABLE HOUSING COMMUNITY Fund 4, LLC;
AFFORDABLE HOUSING COMMUNITY Fund 5, LLC;
AFFORDABLE HOUSING COMMUNITY Fund 6, LLC; and
AWA Fund, LLC,

             Plaintiffs,

vs.

JAMIE SMITH, an individual;
RYAN SMITH, an individual;
MHP PORTFOLIO, LLC;
MHPI VII, LLC;
ELEVATION CAPITAL GROUP, LLC; and
DAHN CORPORATION,

             Defendants.


                           MEMORANDUM OPINION AND ORDER

Magistrate Judge Nina Y. Wang

      This matter comes before the court on two motions to dismiss: (1) Defendants Jamie Smith

(“Ms. Smith”); Ryan Smith (“Mr. Smith”); MHP Portfolio LLC (“MHP”), MHPI VII, LLC (“Fund

7”), and Elevation Capital Group LLC’s (“Elevation Capital” and collectively “the Smith

Defendants”) Motion to Dismiss (“the Smith Defendants’ Motion to Dismiss”) [#36, filed
December 20, 2018], which seeks dismissal of the Amended Complaint [#31] under Federal Rules

of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6); (2) Defendant Dahn Corporation’s (“Dahn”

and collectively with the Smith Defendants, “Defendants”) Motion to Dismiss (“Dahn’s Motion to

Dismiss”) [#38, filed December 20, 2018], which seeks dismissal under Rule 12(b)(6).

Plaintiffs—discussed individually below—filed Responses on January 24, 2019 [#52; #53] to

which the Defendants replied on February 7 [#58; #59]. The undersigned Magistrate Judge fully

presides over this case pursuant to 28 U.S.C. § 636(c), the Parties’ unanimous consent [#42], and

the Order of Reference dated January 4, 2019 [#44]. Upon consideration of the motions and related

briefing and in light of the applicable legal standard, the Smith Defendants’ Motion to Dismiss is

GRANTED IN PART and DENIED IN PART and Dahn Corporation’s Motion to Dismiss is

GRANTED.

                                           BACKGROUND

I.      The Parties

        This case involves an array of corporate entities and individuals so the court will begin by

briefly discussing these entities and their interrelation.

        Plaintiffs. Plaintiffs are a series of corporate entities owned by, among others, David

Reynolds (“Mr. Reynolds”) and Frank Rolfe (“Mr. Rolfe”) and involved in the manufactured

housing industry. [#31 at ¶¶ 5–20, 29]. Although neither Mr. Reynolds nor Mr. Rolfe is joined as

a Plaintiff in this litigation, their actions are material to the underlying facts.

        Mr. Reynolds and Mr. Rolfe’s business operations are divided across numerous corporate

entities, owned at the highest level by a limited liability company which in turns owns a special

purpose entity (“SPE”) which owns and operates a manufactured housing community or a

grouping thereof. [Id. at ¶¶ 32–34]. This case is primarily concerned with the LLCs at the top of



                                                    2
these corporate chains and their relation to Defendants. There are five distinct groupings of

Plaintiffs’ LLCs which are relevant to this case, with RV Horizons, Inc. (“RV Horizons”) at the

top.

       First, the Alumni Funds—MHPS Alumni LLC, MHPS Alumni 2, LLC, and MHPS Alumni

3, LLC—are member-managed LLCs owned by RV Horizons and Colonial Kitchen, LLC,

discussed below. [Id. at ¶¶ 34, 36].

       Second, the AWA Funds include AWA Fund, LLC and AWA Fund 2, LLC. [Id. at ¶ 34].

Plaintiffs do not specify which entities or individuals own/operate the AWA Funds (nor why AWA

Fund LLC is joined as a Plaintiff but AWA Fund 2, LLC is not).

       Third, the MHPI Funds—MHPI I, LLC; MHPI II, LLC; MHPI III, LLC; MHPI IV, LLC—

are managed by RV Horizons and MHP Portfolio, LLC. [Id. at ¶¶ 34, 36].

       Fourth, the Affordable Housing Community Funds (“AHCF”)—AHCF 1, AHCF 2, AHCF

3, AHCF 4, AHCF 5, and AHCF 6—are primarily managed by AHCF Management LLC with

MHPI V, LLC owning part of AHCF 6. [Id. at ¶¶ 34, 36].

       Fifth and finally, Plaintiffs include MHC America Fund, LLC (“Fund 1”) and MHC

America Fund 2, LLC (“Fund 2”). [Id. at ¶¶ 6–9]. Plaintiffs indicate that these LLCs have

(apparently) related funds, MHC America Class C, LLC and MHC America 2 Class B, LLC, but

the allegations currently before the court do not clarify how these latter funds are relevant to the

allegations in the Complaint or to Funds 1 and 2. Fund 1 is managed by MHCA Management,

LLC and Fund 2 is managed by MHCA Management 2, LLC. In sum, Plaintiffs are or own, in

whole or part, (1) the Alumni Funds; (2) the AWA Funds; (3) the MHPI Funds; (4) the AHCF

Funds; and (5) the MHC Funds, or simply Funds 1 and 2.




                                                 3
       Defendants. Jamie Smith and Ryan Smith (“the Smiths”) are Florida residents who own

several corporate entities intertwined with Plaintiffs’. [Id. at ¶¶ 21, 22, 30]. Specifically, the

Smiths own Colonial Kitchen, LLC—and so own an interest in the Alumni Funds—and MHP

Portfolio LLC (“MHP”) which is invested in MHPI I, II, and III and Salvo Conducto which owns

part of MHPI IV. 1 [Id. at ¶ 37]. The Smiths also own MHPI V LLC, which in turn owns part of

AHCF 6 as noted above. [Id. at ¶ 34]. Plaintiffs also allege that the Smiths also own MHPI VII,

LLC (“Fund 7”). [Id. at ¶ 24]. The Smiths also own or control Defendant Elevation Capital Group,

LLC (“Elevation Capital”), which does not appear to own any other corporate entity at issue. [Id.

at ¶¶ 46–55]. These Defendants are collectively referred to as “the Smith Defendants,” and

collectively with Defendant Dahn Corporation, “Defendants.”

       Finally, Dahn Corporation is a California corporation not owned by any other party or

entity herein mentioned but alleged to have acted in concert with the Smith Defendants in the

alleged misconduct. [Id. at ¶¶ 70–92].

II.    Factual History

       The following facts are drawn from Plaintiffs’ filings and are taken as true for the purposes

of the instant Motions to Dismiss.2 Plaintiffs are in the business of owning and operating

manufactured housing developments—Messrs. Reynolds and Rolfe, through Plaintiffs and other




1
  Plaintiffs do not allege facts to establish what type of business entity—LLC, LLP, Corporation,
etc.—Salvo Conducto is.
2
  Plaintiffs set forth additional factual allegations in the Response to the Smith Defendants’ Motion
to Dismiss. [#53-1]. These additional facts will be considered in the discussion on personal
jurisdiction. These facts are not relevant to the 12(b)(6) issue because Rule 12(b)(6) is only
concerned with the adequacy of the Complaint. To ensure this order’s analysis and factual basis
is clear and unambiguous, the factual background to this case is divided between the present
section, taken exclusively from the First Amended Complaint, and the later discussion on personal
jurisdiction, supplemented by Plaintiffs’ Response to the Smith Defendants’ Motion.
                                                 4
entities, own and operate more than 250 communities in more than twenty-five states. [Id. at

¶¶ 29–30]. As part of their business, Messrs. Reynolds and Rolfe, through Niche Investment

Networks, LLC, run a series of “boot camps” for would-be manufactured housing developers to

learn their business methods. [Id. at ¶ 56]. These sessions instruct participants using copyrighted

materials owned by RV Horizons. [Id. at ¶¶ 56–62]. It was at one of these boot camps that Messrs.

Reynolds and Rolfe met Jamie and Ryan Smith approximately ten years ago. [Id. at ¶ 30].

       At the time, the Smiths owned several failing manufactured home communities and

unsuccessfully attempted to bring on Plaintiffs as managers. [Id.]. While Messrs. Reynolds and

Rolfe declined to manage the Smiths’ distressed communities, the Parties decided to combine their

skills—the Smiths’ aptitude for networking and event speaking and Messrs. Reynolds and Rolfe’s

skills with “identifying, acquiring, managing, and repositioning manufactured home communities

and networking and fundraising with the bootcamp attendees.” [Id. at ¶ 31]. This began a years-

long relationship with the Smiths promoting Plaintiffs’ investments to potential investors. [Id.].

Initially successful, the relationship would later turn sour.

       In 2011, Jamie Smith wrote Trailer Cash, a nonfiction book which purportedly contains

copyrighted and proprietary information from the Plaintiffs. [Id. at ¶¶ 43–45]. Specifically,

Trailer Cash copies from RV Horizons materials which were used at the boot camps. [Id. at ¶ 61].

At some point, the Smiths began holding their own boot camps, using materials from RV Horizons

boot camps and mirroring the latter’s structure and format. [Id. at ¶¶ 56–62].

       On or about June 1, 2016, Plaintiffs formed MHC America Fund LLC, Fund 1, and began

raising capital. [Id. at ¶ 39]. Plaintiffs again used the Smiths to help promote Fund 1 to potential

investors, and paid the Smiths approximately $445,000 in 2017 and 2018 in fees and interest from

AWA Fund 2 LLC as part of a contract between the Parties regarding Fund 1’s promotion. [Id. at



                                                   5
¶ 40]. The Smiths accepted the money but never signed the agreements. [Id.]. After the Smiths

seemingly entered into this agreement, the Smiths began promoting their own fund, Fund 7, to

Fund 1’s prospective investors. [Id. at ¶ 41].

       Plaintiffs maintain a confidential database of investor information through a

password-protected system known as “Infusionsoft,” a contact management system. [Id. at ¶ 63].

Plaintiffs also store confidential investment strategies called “turnarounds” on their computer

systems. [Id. at ¶ 67]. The investor lists and turnaround files are critical to Plaintiffs’ business

structure. [Id.]. When the Smiths began promoting Fund 7 to the investors to whom they were

supposed to be promoting Fund 1 (and later MHC America Fund 2 LLC—Fund 2), Plaintiffs allege

they used this data, including the turnarounds. [Id. at ¶¶ 40–42, 69, 72].

       The Smiths’ promotion of Fund 7 heavily relied on Elevation Capital’s website and

associated newsletter. Plaintiffs allege that the website conflates RV Horizons’s sterling business

reputation with Elevation’s and specifically point to four objectionable newsletters issued in 2016

and 2017, dated October 3, November 17, and December 16, 2016 and July 20, 2017. [Id. at

¶¶ 40–42]. Plaintiffs also allege that the Smiths have embedded references to Plaintiffs and their

employees in the source code of the Elevations Capital website as a search engine optimization

trick—i.e., when someone searches for David Reynolds, the embedded references to Mr. Reynolds

lead search engines to rate Elevations Capital’s website are more pertinent and thus it is more likely

to appear despite no visible references to Mr. Reynolds. [Id. at ¶¶ 54–55].

       In 2016 or 2017, the Smiths began working with Defendant Dahn Corporation to solicit

investors for Fund 7. [Id. at ¶ 70]. On March 17, 2018, Plaintiffs learned of a letter signed by

Ryan Smith on behalf of MHP Portfolio acting as Manager of MHPI III and IV which was sent to

those funds’ investors without the knowledge or acquiesce of MHPI III and IV’s other manager,



                                                  6
RV Horizons. [Id. at ¶ 71]. The letter promoted Fund 7, directed readers to an upcoming

promotional webinar for Fund 7, and provided a link to Fund 7’s website—presumably hosted on

Elevation Capital’s website mentioned above. [Id.]. Plaintiffs do not specify if this letter required

use of the Infusionsoft database to access the investors’ contact information but the court presumes

not in the absence of an affirmative assertion on this point given that MHP Portfolio was a co-

manager of those funds and Ryan Smith would have his own access to MHPI III and IV’s investors’

contact information.

       The Smiths, MHP Portfolio, and Dahn discouraged investors from investing in Fund 1 and

Fund 2 by falsely stating in the investor materials for Fund 7 that some of Plaintiffs’ individual

managers were involved with Fund 7 as advisors and acquisition specialists. [Id. at ¶ 73]. Further,

the Smiths and Dahn prepared a private placement memorandum and other marketing materials

representing themselves as having extensive experience in the manufactured home market, despite

the fact that neither the Smiths nor Dahn have run a manufactured housing community with any

degree of continuity or success. [Id. at ¶ 76].

       In an attempt to trade on the success and reputation of Plaintiffs, the Smiths and Dahn have

used the trademarks and goodwill of the former to promote Fund 7, and have even given specific

facts and figures regarding their investment experience and returns which actually correlates to

Plaintiffs’, not their own. [Id. at ¶¶ 78–86]. The Smiths and Dahn have also visited Colorado with

the intent of purchasing property for Fund 7 and did so sometime in 2018. [Id. at ¶ 92].

III.   Procedural History

       Plaintiffs initiated this action on October 30, 2018. [#1]. Plaintiffs then filed the operative

First Amended Complaint on November 20, 2018. [#31]. The Defendants filed their respective

Motions to Dismiss, which have recently become ripe for decision, shortly thereafter. Although



                                                  7
the Smith Defendants challenge this court’s assertion of personal jurisdiction over them, the court

has proceeded with this matter and set substantive deadlines during a Scheduling Conference on

January 15, 2019 and established relevant dates governing discovery in this action [#48; #49], with

the understanding that the Smith Defendants’ participation is with a reservation of their right to

contest personal jurisdiction and does not waive that challenge.

                                     LEGAL STANDARDS

I.     Personal Jurisdiction

       Rule 12(b)(2) of the Federal Rules of Civil Procedure allows a defendant to challenge the

court’s exercise of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). Plaintiff bears the burden of

demonstrating that the court has personal jurisdiction over the Defendants. Dudnikov v. Chalk &

Vermilion Fine Arts, 514 F.3d 1063, 1069 (10th Cir. 2008). When, as here, the court decides a

Rule 12(b)(2) motion to dismiss without holding an evidentiary hearing, “the plaintiff need only

make a prima facie showing of personal jurisdiction to defeat the motion.” AST Sports Sci., Inc.

v. CLF Distrib. Ltd., 514 F.3d 1054, 1057 (10th Cir. 2008). “The plaintiff[s] may make this prima

facie showing by demonstrating, via affidavit or other written materials, facts that if true would

support jurisdiction over the defendant.” OMI Holdings, Inc. v. Royal Ins. Co. of Canada, 149

F.3d 1086, 1091 (10th Cir. 1998). In considering this question, the court must accept all well

pleaded facts as true and must resolve any factual disputes in favor of the plaintiff. Wenz v.

Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995). A court may exercise general jurisdiction

or specific personal jurisdiction depending on the defendant’s degree of relation to the court’s

jurisdiction and the relation between defendant’s contact with the forum and the conduct

underlying the litigation.




                                                8
       General Jurisdiction. If a defendant has such “continuous and systematic” contacts as to

render them essentially at home in the forum State, then a court may exercise general jurisdiction

over the defendant and there need be no connection between the conduct underlying the litigation

and the defendant’s affiliation with the forum. Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 919 (2011) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 317 (1945)). For

an individual, “the paradigm forum for the exercise of general jurisdiction is the individual's

domicile; for a corporation, it is an equivalent place, one in which the corporation is fairly regarded

as at home.” Id.; see also Am. Fid. Assur. Co. v. Bank of New York Mellon, 810 F.3d 1234, 1241

(10th Cir. 2016) (analyzing general jurisdiction after Daimler AG v. Bauman, 571 U.S. 117

(2014)). A corporation is at home where it is incorporated or has its principal place of business.

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014); Am. Fid., 801 F.3d at 1241.

       Specific Jurisdiction. Unlike general jurisdiction, specific jurisdiction is confined to the

adjudication of issues deriving from, or connected with, the controversy that establishes

jurisdiction. Goodyear, 564 U.S. at 919. To establish specific jurisdiction over a non-resident

defendant, a plaintiff must show that the exercise of jurisdiction is authorized under the relevant

state long-arm statute and does not offend due process. Wenz, 55 F.3d at 1506. Because the

Colorado Supreme Court has determined that Colorado’s long-arm statute, Colo. Rev. Stat. § 13-

1-124 (2018), is coextensive with due process requirements, Keefe v. Kirschenbaum &

Kirschenbaum, P.C., 40 P.3d 1267, 1270 (Colo. 2002), the inquiry is thus simplified into one basic

question: whether the exercise of personal jurisdiction comports with the requirements of due

process under the Fourteenth Amendment to the United States Constitution. AST Sports, 514 F.3d

at 1057.




                                                  9
        To comport with due process, a court must first ask whether the nonresident defendant has

“minimum contacts” with the forum state such “that he should reasonably anticipate being haled

into court there.” World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980); AST

Sports, 514 F.3d at 1057. “[I]f the defendant’s actions create sufficient minimum contacts, we must

then consider whether the exercise of personal jurisdiction over the defendant offends ‘traditional

notions of fair play and substantial justice.’” AST Sports, 514 F.3d at 1057 (quoting OMI Holdings,

149 F.3d at 1091)).

II.     Venue

        Venue in this diversity action is governed by 28 U.S.C. § 1391, and in this case Plaintiff

relies on § 1391(b)(2). Subsection (b)(2) provides that venue is proper in the judicial district “in

which a substantial part of the events or omissions giving rise to the claim occurred.” When faced

with a challenge to venue under this subsection, courts employ a two-part analysis: First,

examining the nature of the claims and the acts or omissions underlying those claims; second,

determining whether substantial events material to those claims occurred in the forum district.

Employers Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1166 (10th Cir. 2010). “Under this

prong, the Court must determine whether the forum activities played a substantial role in the

circumstances leading up to the plaintiff’s claim.” Hanson v. Bosley & Bratch, Inc., No. 17-CV-

01489-PAB-STV, 2018 WL 4491424, at *3 (D. Colo. Sept. 18, 2018).

        The substantiality requirement is satisfied upon a showing of “acts and omissions that have

a close nexus” to the alleged claims. Id. Appellate courts have “caution[ed] district courts to take

seriously the adjective ‘substantial’ . . . . for venue to be proper, significant events or omissions

material to the plaintiff’s claim must have occurred in the district in question, even if other material

events occurred elsewhere.” Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353, 357 (2d Cir. 2005)



                                                  10
(emphasis in original). The burden is on the Plaintiff to establish that venue is appropriate in the

chosen forum, and the law in the United States Court of Appeals for the Tenth Circuit is divided

whether to examine solely Defendants or Plaintiff’s actions in undertaking this analysis. Bartile

Roofs, 618 F.3d at 1166 & n.11.

III.   Rule 12(b)(6)

       Under Rule 12(b)(6) a court may dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In deciding a motion under Rule 12(b)(6),

the court must “accept as true all well-pleaded factual allegations . . . and view these allegations

in the light most favorable to the plaintiff.” Casanova v. Ulibarri, 595 F.3d 1120, 1124 (10th Cir.

2010) (quoting Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009)). A plaintiff may not

rely on mere labels or conclusions, “and a formulaic recitation of the elements of a cause of action

will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009); see also Robbins v. Oklahoma, 519 F.3d 1242,

1247 (10th Cir. 2008) (explaining that plausibility refers “to the scope of the allegations in a

complaint,” and that the allegations must be sufficient to nudge a plaintiff’s claim(s) “across the

line from conceivable to plausible.”). To state a claim that is plausible on its face, a complaint

must “sufficiently alleges facts supporting all the elements necessary to establish an entitlement to

relief under the legal theory proposed.” Forest Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th

Cir. 2007).




                                                  11
                                            ANALYSIS

I.     The Smith Defendants’ Motion to Dismiss

       The Smith Defendants—Jamie Smith, Ryan Smith, MHP Portfolio, Fund 7, and Elevation

Capital Group LLC—have moved to dismiss the Complaint for lack of personal jurisdiction,

improper venue, and for failure to state a claim. [#36]. A federal court “generally may not rule on

the merits of a case without first determining that it has jurisdiction over the category of claim in

suit (subject-matter jurisdiction) and the parties (personal jurisdiction).” Sinochem Int’l Co. v.

Malaysia Int’l Shipping Corp., 549 U.S. 422, 430–31 (2007). Therefore, this court will begin by

analyzing personal jurisdiction. Because the court concludes that there is personal jurisdiction

over all of the Smith Defendants except MHP Portfolio, the court then proceeds to consider the

venue and Rule 12(b)(6) issues as to the remaining Smith Defendants. Because the court further

concludes that venue is proper and the First Amended Complaint states a plausible claim for relief

in part, the Smith Defendants’ Motion to Dismiss is granted in part and denied in part.

       A.      Personal Jurisdiction and Venue

       Additional Facts Adduced in Plaintiffs’ Response. In response to the Motion to Dismiss,

Plaintiff has offered additional facts to justify the assertion of personal jurisdiction over the Smith

Defendants, including an affidavit from Mr. Reynolds, the president and sole shareholder of RV

Horizons. [#53; #53-1]. Mr. Reynolds’s affidavit contains numerous assertions of fact which are

material to the issue of personal jurisdiction. According to Mr. Reynolds, Elevation Capital and

Fund 7 share a website which hosts a page titled “Fund 7 – 700+ Unit Storage Facility in Parker,

Colorado Now Open” (“the Parker Facility” or “the Facility”) which includes a video touting said

facility. [#53-1 at ¶ 10]. The Parker Facility is also promoted on Elevation Capital’s Facebook

and Vimeo pages. [Id. at ¶¶ 11–17]. Elevation Capital’s Parker Facility page named Ryan Smith



                                                  12
as its author and an associated Facebook page directs prospective investors to contact him if

interested in the Facility. [Id. at ¶¶ 11, 18]. Moreover, the Private Placement Memorandum for

Fund 7 notes that the Fund acquired America360 LLC, which it states owns a facility at 18901

Longs Way in Parker, Colorado, among other locations. [Id. at ¶ 19].

       Mr. Reynolds further states that Jamie Smith attended one of Niche’s boot camps located

in Colorado and obtained copyrighted materials from that conference for her own benefit and the

benefit of other Defendants. [Id. at ¶ 20 (incorporating #31 at ¶¶ 56–62)]. Jamie Smith also

received a $20,000 referral fee in the 2017 sale of a mobile home park in Durango, and MHP

Portfolio received a $30,000 acquisition fee for a purchase in Berthoud in 2014. [#53-1 at ¶¶ 21,

22]. MHP Portfolio entered into an “Operational Management and Profit Sharing Agreement” for

the Berthoud facility and received a $183,000 payment in 2018 when the facility sold. [Id. at

¶¶ 23, 24].

       Finally, Mr. Reynolds notes that Defendants are invested in MHPI II LLC as noted above,

and MHPI II owns, 3 directly or indirectly, an interest in properties in Monte Vista and La Junta,

Colorado.     [Id. at ¶ 25].      Mr. Reynolds further purports to be in possession of

expense/reimbursement documentation reflecting that Ryan and Jamie Smith travelled extensively

to Colorado regarding the conduct at issue. [#53-1 at ¶ 26].

       The Applicable Legal Standard. Although Plaintiffs claim general jurisdiction over Fund

7 in the First Amended Complaint [#31 at ¶ 24], Plaintiffs, in responding to the Smith Defendants’

Motion to Dismiss, focus their argument on the court’s exercise of specific jurisdiction. [#53 at 8

n.3]. Because the Plaintiffs provide no authority or argument on the point that an out-of-state




3
 It is alleged that MHPI II is owned in part by MHP Portfolio and the Smiths own MHP Portfolio.
[#1 at ¶¶ 34, 37].
                                                13
entity like Fund 7 can be subject to this court’s general jurisdiction, the court will focus its analysis

on whether Fund 7 is subject to this court’s exercise of specific personal jurisdiction. Plaintiffs

have consistently invoked the court’s specific personal jurisdiction over the other Smith

Defendants.

        This is a tort case, and so the court applies the “effects test” when evaluating whether a

defendant has sufficient minimum contacts with the forum to justify the court’s assertion of

personal jurisdiction. The Tenth Circuit has summarized this test, first formulated in Calder v.

Jones, 465 U.S. 783 (1984), into three parts: (1) an intentional action; (2) expressly aimed at the

forum state, with (3) knowledge that the brunt of the injury would be felt in the forum state.

Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1072 (10th Cir. 2008); Impact

Prods., Inc. v. Impact Prods., LLC, 341 F. Supp. 2d 1186, 1190 (D. Colo. 2004) (“This test

generally applies to determination of specific jurisdiction in cases of intentional torts, including

trademark infringement in which a non-resident defendant has acted outside the forum state in a

manner that injures a forum resident.” (citation omitted)).

        In a case such as this where the tortious conduct involves the misappropriation of business

information, any forum connection to the operations of the tortfeasor company will be sufficient

to meet plaintiff’s prima facie burden as attempting to disentangle which specific operations

benefitted from which misappropriated trade secret is both practically impossible and premature

at this stage. See, e.g., Retail Serv. Sys., Inc. v. Mattress By Appointment, LLC, 210 F. Supp. 3d

916, 924–26 (S.D. Ohio 2016) (examining defendant’s business activities in the forum without

attempting to determine if those activities were related to the trade secret misappropriation or were

an unrelated part of the business’s operations). In other words, if a company or individual has

misappropriated a trade secret and subsequently purposefully directed some of its related



                                                   14
operations in the forum in a manner plaintiff plausibly alleges to be premised on or benefitting

from the misappropriation, that will be sufficient. See ClearOne Commc’ns, Inc. v. Bowers, 643

F.3d 735, 763 (10th Cir. 2011). Calder and its formulation is not the only way to satisfy the

purposeful direction test, Dudnikov, 514 F.3d at 1071, but because the court finds either that it is

satisfied in this case or that the assertion of personal jurisdiction is so flatly unjustified as to not

be a close call, the court need not consider alternate formulations. Cf. Grynberg v. Ivanhoe Energy,

Inc., 490 F. App’x 86, 96 n.6 (10th Cir. 2012) (applying only Calder/Dudnikov because Plaintiff

relied only on that theory/formulation).

        The Court has Personal Jurisdiction Over all the Smith Defendants except MHP

Portfolio LLC. The Smith Defendants have moved to dismiss for lack of personal jurisdiction.

The facts supporting the assertion of personal jurisdiction over each individual party are naturally

closely related, but the court must be careful to distinguish between the individual defendants so

as not to conflate one entity’s contacts with another’s. Therefore, the court will analyze the Motion

to Dismiss as applied to each individual party in turn.

        First, the court finds that the assertion of specific personal jurisdiction over Jamie Smith is

appropriate. Jamie Smith visited Colorado in connection with Fund 7’s acquisition of the Parker

Facility. 4 [#31 at ¶ 92; #53-1 at ¶ 19]. Jamie Smith is an owner/manager of Fund 7, which has

purportedly appropriated Plaintiffs’ proprietary information and likeness in the course of

promoting its operations, including the Parker Facility. 5 [#31 at ¶¶ 41, 70–92]. To this end, Jamie



4
  The court finds that Ms. Smith’s other visits to Colorado, for example her January 2018 trip to
Vail, are not relevant to this analysis without some basis to find that those trips were connected to
the conduct at issue in this litigation.
5
  Although the court has some reservations, the court finds that Plaintiffs are entitled to the
reasonable inference that the Parker Facility is related to the misappropriation at issue in this case,
especially given that Defendants do not argue to the contrary.
                                                  15
Smith has also solicited Colorado investors for Fund 7, and been at least partially successful in

recruiting Colorado residents. [Id. at 70; #36 at 9]. Ms. Smith is also the one who attended the

2008 RV Horizons boot camp where she met Messrs. Reynolds and Rolfe and later allegedly

misappropriated materials for the Smiths’ own bootcamps and her book Trailer Cash. [Id. at ¶¶ 30,

56–62].

       The court finds that Ms. Smith’s conduct, as alleged in the First Amended Complaint, meets

the requirements of the effects test. In this analysis the court has not relied on Ms. Smith’s

involvement with, or payments from, the Durango, Berthoud, or Monte Vista communities as

Plaintiffs offer no explanation or theory as to how those transactions relate to Fund 7 or the tortious

conduct at issue.      But the remaining pertinent factual allegations, i.e., that Ms. Smith

misappropriated information from RV Horizons, a Colorado corporation, and has used that

information to compete in Colorado with RV Horizons and other parts of the Plaintiffs’ businesses,

are sufficient to establish personal jurisdiction over Ms. Smith. Impact Prods., 341 F. Supp. 2d at

1190. The acquisition of the Parker Facility is particularly probative to this analysis because it

demonstrates Ms. Smith’s (and others) intentional availment of the laws and protections of the

state of Colorado in the course of her tortious conduct directed at Plaintiffs, at least some of whom

are Colorado residents. And while the Smith Defendants vigorously deny that they own the Parker

Facility (at least directly and wholly), this court respectfully disagrees with the Smith Defendants’

argument that “plaintiffs do not allege a single forum-related activity,” [#58 at 2], particularly when

all facts are drawn in favor of Plaintiffs at this juncture and need only meet a prima facie burden.

Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995).

       Next the court considers the assertion of jurisdiction over Ryan Smith and arrives at the

same conclusion. Mr. Smith was closely involved with Fund 7’s acquisition of the Parker Facility,



                                                  16
visiting with Ms. Smith to scout locations for Fund 7’s investment and even writing promotional

material for Elevation Capital’s website to promote the Facility. [#53-1 at ¶ 11]. He was also

listed as the point of contact for interested investors. [Id. at ¶ 18]. Just as with Jamie Smith, Ryan

Smith is accused of misappropriating the trade secrets and confidential business information of

Colorado residents. [#31 at ¶¶ 56–62]. Although the court is obliged to separately consider the

assertion of personal jurisdiction over Jamie Smith and Ryan Smith, the two are alleged to have

undertaken much the same conduct, and the court finds that the exercise of personal jurisdiction

against Ryan Smith is justified on largely, although not entirely, the same basis as the court’s

exercise of jurisdiction over Jamie Smith.

       The court now turns to Fund 7 and again finds jurisdiction. Fund 7 is a Florida LLC, and

Plaintiffs offer no evidence or basis for the court to find that it is “at home” in Colorado. [#31 at

¶ 24]. Therefore, the court will evaluate the assertion of specific jurisdiction over Fund 7 as

Plaintiffs argue and ignore the assertion of general jurisdiction in the First Amended Complaint

[id.]. The court finds that there is jurisdiction over Fund 7 because it is the principal object and

primary beneficiary of the Smith Defendants’ misappropriation of the Plaintiffs’ trade secrets and

business reputation. See generally [id.]. Plaintiffs allege that while the Smiths were supposed to

be cultivating investors for Fund 1 and Fund 2, they were instead diverting those investors to Fund

7. E.g., [id. at ¶ 41]. And Fund 7 is the mechanism through which the Smiths availed themselves

of the benefits of conducting business in Colorado through the purchase of the Parker Facility, a

purchase at least in part facilitated through the use Plaintiffs’ confidential information and

trademarks. [Id. at ¶¶ 67–69]. Fund 7 is also the entity which is engaging in the misleading

advertising that conflates RV Horizons’s success with its own to the latter’s detriment. [Id. at

¶¶ 46–55]. Insofar as Fund 7 infringed RV Horizons’s trademark, that is sufficient to meet the



                                                 17
Calder effects test. [Id. at ¶¶ 93–100]; Sys. Designs, Inc. v. New Customware Co., 248 F. Supp.

2d 1093, 1097–99 (D. Utah 2003) (collecting cases).

       The Smith Defendants argue that the court cannot exercise jurisdiction over Fund 7 because

Colorado residents are a tiny, non-voting fraction of its investors and it only owns a small portion

of the Parker Facility. [#58 at 6–7]. The court is not persuaded. First, the composition of Fund

7’s investors is irrelevant except as it demonstrates solicitation of Colorado residents; the fact that

Fund 7 might have been more successful in soliciting investors in other locales is not relevant to

its intentional availment of this forum in a tortious manner harming Colorado-resident Plaintiffs.

Second, while the Smith Defendants argue that the Fund’s ownership in the Parker Facility is a

small and attenuated ownership interest, the court resolves any ambiguities over the extent of the

fund’s interest and control in the facility in favor of Plaintiffs. Under the facts as alleged, the

Parker Facility is relevant insofar as it manifests the fruits of Defendants’ misconduct and its

intentional availment of the forum—the precise ownership interest is not determinative or even

particularly relevant. The court finds that the assertion of jurisdiction over Fund 7 is appropriate.

       The court next turns to Elevation Capital and also finds personal jurisdiction. Elevation

Capital is closely intertwined with Fund 7 and its promotion, specifically of the Parker Facility.

Elevation Capital’s webpage promotes the Parker Facility on a page “written by Ryan Smith” and

showing Fund 7’s logo.       [#53-1 at ¶¶ 10–18].      Elevation Capital’s website also hosts the

newsletters which intentionally conflate Plaintiffs’ and Defendants’ background and accolades in

the industry, and includes the search-engine-optimization trick to lead investors searching for

Plaintiffs, including Colorado resident Dave Reynolds, to the website.            [#31 at ¶¶ 46–55].




                                                  18
Elevation also hosts two videos that promote the Parker Facility and another mobile home park in

Denver on the video-hosting website Vimeo. [#53-1 at ¶¶ 13, 14]. 6

        The Smith Defendants counter that “these webpages and videos have no connection to the

plaintiffs at all.” [#58 at 8]. The court respectfully disagrees under the facts as presented and the

presumptions afforded Plaintiffs. Plaintiffs allege that Elevation Capital’s actions are connected

to the misappropriation at issue because Fund 7 is the beneficiary of the misappropriated data and

Elevation Capital is helping them profit off that data through advertising its operations and assets

in Colorado. That is a sufficient to satisfy Plaintiffs’ prima facie burden of establishing personal

jurisdiction.

        Finally, the court considers jurisdiction over MHP Portfolio. MHP Portfolio is the

mechanism by which the Smiths manage MHPI Funds I, II, and III alongside co-manager RV

Horizons. [#31 at ¶ 37]. Its connection to the Defendants is clear, but its relation to the tortious

conduct at issue is less so given the limited number of allegations specific to MHP Portfolio. The

only allegation made in the Complaint or adduced elsewhere is that Ryan Smith used Plaintiffs’

confidential investor lists and contact information to solicit investors for Fund 7 from MHPI III

and IV investors in a letter “signed on behalf of MHP Portfolio as a Manager of MHPI III and IV.”

[Id. at ¶ 71]. But MHP Portfolio is not the vehicle through which Mr. Smith has an interest in and

manages MHPI IV—that would be Salvo Conducto. [Id. at ¶¶ 37, 71].

        In opposing the Smith Defendants’ Motion to Dismiss, Plaintiffs point to other actions

taken by MHP but the court finds these to be inapposite to the consideration of its specific

jurisdiction. [#53 at 11–12]. The court cannot see the relevance of Fund 7’s Colorado investors




6
  Only one of the provided links works, but the court again affords the Plaintiffs the reasonable
inference that the missing video exists as described.
                                                 19
to the assertion of personal jurisdiction over MHP Portfolio, nor does the court find that MHP’s

involvement with the Berthoud property discussed above is relevant without some basis to find

that the Berthoud property or its management is related to the factual basis for this litigation.

Plaintiffs state that there are “ample Colorado contacts relating to the mobile home community

business which underlies Plaintiffs’ claims,” but that is not the standard. [Id. at 12]. The assertion

of specific personal jurisdiction must be based on a defendant’s particular contacts with the forum

that form the basis for the litigation; unrelated contacts that unavoidably happen to be in the same

industry are simply not relevant. See AST Sports, 514 F.3d at 1057.

        The court therefore proceeds only considering the Smith letter discussed above. The court

finds this to be insufficient. The letter was sent to MHPI III and MHPI IV investors and,

presumably, did not require Mr. Smith to misappropriate any data from Plaintiffs’ Infusionsoft

database as he would have access to those investor lists because he co-managed those LLCs.

Indeed, Plaintiffs do not allege that the Infusionsoft database holds the MHPI investor lists. [#31

at ¶ 64]. The essence of Plaintiffs’ misappropriation theory rests on the Smith Defendants’ alleged

misappropriation of proprietary information from Fund 1 and Fund 2, but the letter described above

appears to have little relevance to this issue.

        On its own merits, the letter shows neither purposeful availment of the forum nor an effect

intentionally directed towards the forum with the knowledge that its effects would be felt therein.

Dudnikov, 514 F.3d at 1072. The court does not even have sufficient information before it to

determine if the letter was written during the allegedly tortious conduct that underpins this action—

Plaintiffs allege that the letter was discovered on March 17, 2018 but do not specify when the letter

was dated and sent despite such information almost assuredly being available. [#31 at ¶ 71].

Plaintiffs do not allege the citizenship of the MHPI Funds—the entities most directly affected by



                                                  20
the letter—but given that they do not argue that the Funds are Colorado residents in the Response,

it is fair to assume at this stage that neither MHPI III nor MHPI IV is a Colorado entity. The co-

manager of these funds, RV Horizons, is a Colorado corporation, but it was not directly affected

by the Smith letter’s solicitation; that would be Fund 1 and Fund 2, both of which are Delaware

companies. [Id. at ¶¶ 5, 6, 8]. MHC America Class C, LLC (“Class C”) and MHC America 2

Class B, LLC (“Class B”) are Colorado LLCs, but although these entities likely have some

relevance to the MHC America Funds, Plaintiffs do not elaborate and the court cannot connect

dots for Plaintiffs. 7

        Simply stated, the letter, and any harm it may have caused, does not have a sufficient nexus

the circumstances underlying this action to confer specific jurisdiction over MHP Portfolio. And

there is no argument made, nor is one apparent to the court, how the letter could manifest either

MHP’s purposeful availment of the forum or a Calder effect targeted at the forum. The court is

left without a basis to exercise personal jurisdiction over MHP Portfolio, and therefore the Smith

Defendants’ Motion to Dismiss is granted solely as to this defendant.

        Venue is Proper and the Exercise of Personal Jurisdiction does not Offend Traditional

Notions of Fair Play and Substantial Justice. The Smith Defendants assert the venue argument

on the same basis as the personal jurisdiction arguments discussed above, and the court rejects

these arguments for the reasons discussed above. [#36 at 10–11]. (The court has already

determined that the court lacks personal jurisdiction over MHP Portfolio, and so this venue analysis

is not concerned with that defendant.) Although the court is not obliged to analyze an issue not

independently asserted, the second-prong of the personal jurisdiction analysis is closely linked in




7
  As mentioned, the court is left entirely uncertain about what Class B and Class C are and what
relevance these entities have to the litigation.
                                                21
substance and the court finds that venue is proper for largely the same reasons that it finds the

exercise of personal jurisdiction proper.

       Analyzing whether the exercise of personal jurisdiction would offend traditional notions

of fair play and substantial justice “requires a case-specific inquiry into the reasonableness of the

exercise of personal jurisdiction over a defendant who has minimum contacts with the forum

state.” TH Agric. & Nutrition, LLC v. Ace European Grp. Ltd., 488 F.3d 1282, 1292 (10th Cir.

2007). The court weighs five factors:

       (1) the burden on the defendant, (2) the forum state’s interest in resolving the
       dispute, (3) the plaintiff’s interest in receiving convenient and effective relief, (4)
       the interstate judicial system’s interest in obtaining the most efficient resolution of
       controversies, and (5) the shared interest of the several states in furthering
       fundamental substantive social policies.

       Id. (quoting Intercon, Inc. v. Bell Atl. Internet Solutions, Inc., 205 F.3d 1244, 1249 (10th

Cir. 2000)). The court finds these factors weigh in favor of exercising jurisdiction.

       First, the burden on the defendants attributable to litigating in Colorado is light. Courts

have long noted that modern telecommunication and travel infrastructure mitigate the burden in

litigating in a distant, even foreign, forum. Pro Axess, Inc. v. Orlux Distribution, Inc., 428 F.3d

1270, 1280 (10th Cir. 2005) (France); First Am. Mortg., Inc. v. First Home Builders of Fla., No.

10-CV-0824-RBJ-MEH, 2011 WL 4963924, at *3 (D. Colo. Oct. 14, 2011) (Florida); Media Res.,

Inc. v. Global Paper 3834875 Canada, Inc., No. CIV-05-1038-C, 2006 WL 8436512, at *4 (W.D.

Okla. May 12, 2006) (Canada). The court is aware that the Smiths will incur additional expense

and effort in maintaining litigation in Colorado, and to the end the court has permitted the Smith

Defendants’ counsel to appear by telephone for the scheduling conference. [#48]. Upon proper

motion, the court will be inclined to permit telephonic appearances for out-of-state counsel as is




                                                 22
the court’s usual practice. This factor “is of primary concern” and the court finds it clearly weighs

in favor of asserting jurisdiction.

        Second, the court finds that Colorado has a legitimate interest in resolving the dispute. The

parties in this case and the assets at issue sprawl across the country, but several of the injured

parties are Colorado residents and Plaintiffs seek to enforce Colorado consumer protection laws,

and so the court finds this factor weighs in favor of jurisdiction. OMI Holdings, Inc. v. Royal Ins.

Co. of Canada, 149 F.3d 1086, 1096 (10th Cir. 1998) (“States have an important interest in

providing a forum in which their residents can seek redress for injuries caused by out-of-state

actors.”).

        Third, the Plaintiffs have an interest in convenient and effective relief, which “evaluates

whether the plaintiff may receive convenient and effective relief in another forum.”              TH

Agriculture, 488 F.3d at 1294. Just as Defendants are not unduly burdened by litigating in

Colorado, the court finds that Plaintiffs would not be unduly burdened by litigating in Florida. The

court finds this factor is neutral, or perhaps weighs slightly in favor of Defendants. This factor

applies mainly when “a Plaintiff’s chances of recovery will be greatly diminished by forcing him

to litigate in another forum because of that forum’s laws or because the burden may be so

overwhelming as to practically foreclose pursuit of the lawsuit.” Id. (quoting OMI Holdings, 149

F.3d at 1097). No party argues that is the case here.

        Fourth, the court analyzes whether the forum state is the most efficient place to litigate the

dispute. “Key to this inquiry are the location of witnesses, where the wrong underlying the lawsuit

occurred, what forum’s substantive law governs the case, and whether jurisdiction is necessary to

prevent piecemeal litigation.” OMI Holdings, 149 F.3d at 1097. The Smith Defendants make a

cursory argument on this point, and there is little before the court at this juncture to permit any



                                                 23
meaningful analysis as to where the witnesses and evidence is this case are physically located.

[#36 at 10]. The Scheduling Order identifies individuals the parties intend to depose, but these are

mainly yet-to-be-designated Rule 30(b)(6) representatives of the various corporate entities. [#49

at 12–13]. Upon the facts presented to the court, this factor is neutral.

        Finally, the court considers the interests of the several states, in addition to the forum state,

in advancing fundamental substantive social policies. This analysis “focuses on whether the

exercise of personal jurisdiction by [forum state] affects the substantive social policy interests of

other states or foreign nations.” OMI Holdings, 149 F.3d at 1097. No party argues this factor is

at issue, and the court does not find that Florida’s or any other states’ interests are discernably

affected. Accordingly, this factor weighs in favor of jurisdiction insofar as it does not weigh

against it.

        In sum, the court finds that the exercise of jurisdiction over the Smith Defendants (less

MHP Portfolio) does not offend traditional notions of fair play and substantial justice and further

the court finds that the Smith Defendants’ venue challenge under Rule 12(b)(3) fails.

        B.      Whether the First Amended Complaint States a Claim Against the Remaining
                Smith Defendants

        The remaining Smith Defendants move to dismiss the First Amended Complaint because

it constitutes “shotgun pleading,” where each count merely incorporates all prior allegations into

it and makes it difficult or impossible for a defendant to untangle which facts support which claims.

[#36 at 11–12]. The Smith Defendants further argue that each of the counts in the Amended

Complaint omit critical information and thus fail to state a plausible claim for relief. Upon review




                                                   24
of the First Amended Complaint, the court finds that it is fatally deficient in several material

respects, and the court therefore grants the Smith Defendants’ Motion in part as discussed below.8

       Counts I and II. Count I of the First Amended Complaint asserts a claim for trademark

infringement under 15 U.S.C. § 1125(a)(1)(A) against all Defendants. [#31 at ¶¶ 93–100]. The

Amended Complaint alleges that Plaintiffs have trademarks in their “names and logos” and

Defendants’ have engaged in unauthorized use of those trademarks in a manner that is material

and likely to cause confusion. [Id.]. This count incorporates all prior paragraphs into it. [Id. at

¶ 93]. Count II asserts a claim for unfair competition under § 1125, again asserting trademarks in

Plaintiffs’ names and logos which Defendants’ conduct infringed upon. [Id. at ¶¶ 101–109]. This

count also incorporates “the preceding paragraphs.” [Id. at ¶ 101].

       The Smith Defendants ask the obvious question posed by the First Amended Complaint—

what trademarks are at issue and what conduct is alleged to have violated those trademarks? [#36

at 12]. Plaintiffs do not describe their trademarks, do not specify which marks are at issue, and

offer no timeframe. Plaintiffs also offer no specific factual support for this claim beyond the

incorporation of all preceding paragraphs. [Id. at 12–13]. The Smith Defendants consider this a

“threadbare recital[] of the elements of [the] cause of action.” [#58 at 9].

       Plaintiffs counter that they have protectable marks in their names which, although

unregistered, enjoy protection nonetheless. [#53 at 16]. Much of Plaintiffs’ Response is concerned

with the substance of whether their trade names qualify for protection under the Lanham Act. [Id.

at 16–18]. As the Smith Defendants do not directly challenge this element of Plaintiffs’ Complaint,

the court finds it unnecessary to address. In their Response, Plaintiffs offer a much clearer




8
  Argument relating to MHP Portfolio is disregarded as moot as the court has already determined
it lacks jurisdiction over that party.
                                                 25
explanation of which Defendants engaged in which specific facts—notably dropping Counts I and

II as alleged against MHP—but that information remains omitted from the critical document—the

First Amended Complaint. [Id. at 18–20]. And it is well-settled that Plaintiffs may not amend

their operative pleading through a Response. See In re Qwest Commc'ns Int'l, Inc., 396 F. Supp.

2d 1178, 1203 (D. Colo. 2004) (finding that a plaintiff may not further amend a Complaint by

alleging new facts in response to a motion to dismiss). The First Amended Complaint is thus

deficient as presented to the court.

       Based on the First Amended Complaint as pled, this court concludes that Counts I and II

fail to state a claim. First, the court find that Plaintiffs’ assertion of Counts I and II against all

Defendants without any attempt to break down which Defendant engaged in what conduct is

insufficient to overcome a challenge brought pursuant to Fed. R. Civ. P. 12(b)(6). Indeed, it is

telling that Plaintiffs voluntarily dismiss Counts I and II against MHP in their Response as there

are no allegations that MHP misappropriated any of Plaintiffs’ marks. Further, Counts I and II are

clear that Plaintiffs are alleging that Defendants used Plaintiffs’ “names and logos.” [#31 at ¶¶ 94,

102]. Yet the First Amended Complaint (and Plaintiffs’ Response) are entirely bereft of factual

allegations regarding which logos are at issue or how or when the remaining Smith Defendants

used such marks. A plausible claim for relief for misappropriating a trademark must allege

sufficient facts for the defendants and the court to identify the mark at issue and at least some

instances of misuse. The court finds that Counts I and II fail to state a claim as alleged, and

therefore grants the Smith Defendants’ Motion to Dismiss as to these claims. Given the relief

provided by this Order, the court finds it unnecessary to consider whether Plaintiffs’ names are

“descriptive with a secondary meaning” as alleged.




                                                 26
       Counts III and IV. Counts III and IV of the First Amended Complaint allege that Fund 7,

Ryan Smith, and Jamie Smith misappropriated trade secrets in violation of 18 U.S.C. § 1836 (the

“Defend Trade Secrets Act” or “DTSA”) and the Colorado Uniform Trade Secrets Act (“CUTSA”)

respectively.   [#31 at ¶¶ 110–117].      These counts contain no separate factual allegations

themselves, but rather incorporate all preceding paragraphs. [Id. at ¶¶ 114, 118].

       The remaining Smith Defendants allege that Plaintiffs have failed to allege all elements of

a trade secret misappropriation claim. [#36 at 14]. All Plaintiffs assert these Counts, but the First

Amended Complaint only plausibly refers to trade secrets owned by RV Horizons and Niche. [Id.].

The Smith Defendants take issue with Plaintiffs’ failure to specify what the trade secrets precisely

are—and argue that the boot camp materials from 2008 are in any event outside the statute of

limitations. [Id.]. The Smith Defendants further contend that the investor lists cannot constitute

trade secrets because those are simply amalgamations of publicly available data and the failure to

identify the trade secrets at issue or the timeframe of the misappropriation fatally undermines

Counts III and IV because it leaves Defendants unable to determine if any other time-based defense

such as the statute of limitations, laches, or waiver, apply. [Id. at 15–16].

       Plaintiffs’ Response centers on Plaintiffs’ argument that the investor lists and turnarounds

constitute trade secrets, and that Counts III and IV are necessarily timely because the Amended

Complaint alleges ongoing breaches. [#53 at 20–23]. This court respectfully agrees, and finds

that Counts III and IV state a claim.

       Investor lists can, in some instances, constitute trade secrets. Hertz v. Luzenac Grp., 576

F.3d 1103, 1114 (10th Cir. 2009) (customer list can be trade secret under CUTSA). Whether the

information in the investor lists constitutes a trade secret is a mixed question of law and fact and,

with the inferences afforded Plaintiffs at this stage of the litigation, the court finds that the First



                                                  27
Amended Complaint plausibly alleges that the investor lists and turnarounds constitute trade

secrets, and that Ryan and Jamie Smith and Fund 7 misused such information. See id. The Smith

Defendants’ Motion is denied as to Count III and Count IV of the First Amended Complaint, but

in so ruling, this court does not pass on whether Plaintiffs will ultimately have sufficient evidence

to survive summary judgment and/or prevail on the merits.

       Count V. Count V of the First Amended Complaint is for violation of the Colorado

Consumer Protection Act (“CCPA”), Colo. Rev. Stat. § 6-1-101 et seq., asserted against all

Defendants, premised on Defendants’ unfair or deceptive trade practices. [#31 at ¶¶ 118–121]. To

prevail on an unfair trade practices claim under the CCPA, a plaintiff must prove: (1) the

defendants engaged in an unfair or deceptive trade practice; (2) the challenged practice occurred

in the course of defendant’s business; (3) the challenged practice significantly impacts the public

as actual or potential consumers of the defendant’s goods or services; (4) the plaintiff suffered

injury in fact to a legally protected interest; and (5) the challenged practice caused the plaintiff's

injury. Greenway Nutrients, Inc. v. Blackburn, 33 F. Supp. 3d 1224, 1259 (D. Colo. 2014) (citing

Hall v. Walter, 969 P.2d 224, 235 (Colo. 1998)). Courts in this District evaluating claims under

the CCPA apply the heightened pleading standards of Rule 9(b). See, e.g., Adams v. FedEx Ground

Package Sys., Inc., No. 11-CV-02333-LTB-CBS, 2013 WL 1164426, at *6 (D. Colo. Mar. 1, 2013);

Duran v. Clover Club Foods Co., 616 F. Supp. 790, 793 (D. Colo. 1985).

       The remaining Smith Defendants argue that Count V fails to state a claim because the First

Amended Complaint fails to allege that there was a significant impact on the public as required to

state a claim for a violation of the CCPA, and is not pleaded with particularity under Federal Rule

of Civil Procedure 9(b). [#36 at 16–17]. Plaintiffs do not dispute that “most” courts apply Rule

9(b) to CCPA claims, but maintains that the First Amended Complaint passes muster regardless.



                                                 28
[#53 at 24 n.11]. The Response also seeks to clarify which Plaintiffs are bringing this claim, but

unfortunately confuses rather than clarifies the matter. The Amended Complaint states that “RV

Horizons, Fund 1, Class C, Fund 2, and Class B” bring assert this count against “all defendants.”

[#31 at 24]. But in the Response, Plaintiffs state “Class C, Fund 2, and Class B are the plaintiffs

bringing this claim.” [#53 at 24 n.12]. Plaintiffs go on to argue that the deceptive trade practices

had a significant public impact because allegations that the remaining Smith Defendants marketed

Fund 7 to Fund 1 and Fund 2’s investors constitute a sufficient “public impact.” [Id. at 25–26].

The court will first consider the threshold matter of what pleading standard applies and then turn

to whether Plaintiffs have alleged a sufficient public impact.

       When a plaintiff alleges fraud or mistake, Rule 9(b) requires that the plaintiff “state with

particularity the circumstances constituting fraud or mistake.” The rule’s purpose is to “to afford

[the] defendant fair notice” of a plaintiff’s claims and the factual grounds supporting those claims,

George v. Urban Settlement Svcs., 833 F.3d 1242, 1255 (10th Cir. 2016) (quoting Schwartz v.

Celestial Seasonings, Inc., 124 F.3d 1246, 1252 (10th Cir. 1997)), such that the defendant is

provided the “minimum degree of detail necessary to begin a competent defense.” Fulghum v.

Embarq Corp., 785 F.3d 395, 416 (10th Cir. 2015). Rule 9(b) does not require any particularity in

connection with an averment of intent, knowledge or condition of mind, rather it simply refers to

only the requirement that a plaintiff identify the circumstances constituting fraud. Schwartz, 124

F.3d at 1252. The Complaint is to be read as a whole and not in piecemeal fashion for this analysis.

Id.

       Rule 9(b) and its heightened pleading standards apply to Count V. The CCPA is designed

to protect consumers from fraudulent business practices, and Rule 9(b) is specifically aimed at

allegations of fraud. Like the other courts in this District, the court concurs that Rule 9(b) applies



                                                 29
to a claim under the CCPA. HealthONE of Denver, Inc. v. UnitedHealth Grp. Inc., 805 F. Supp.

2d 1115, 1120 (D. Colo. 2011); Cavitat Med. Techs., Inc. v. Aetna, Inc., No. 04-CV-01849-MSK-

OES, 2006 WL 218018, at *3 (D. Colo. Jan. 27, 2006). Applying these standards, the court finds

that Count V—although its factual basis could certainly be set forth more clearly—meets this

heightened standard as applied to the remaining Smith Defendants. The Amended Complaint sets

forth with particularity the circumstances of the remaining Smith Defendants’ misrepresentations.

Because the court is proceeding under Rule 12(b)(6) and thus is only concerned with the adequacy

of the Complaint, the court disregards the Plaintiffs’ inconsistent identification of which Plaintiffs

bring Count V against the Defendants. 9 Upon review of solely the Amended Complaint, the court

finds that it specifically identifies Elevation Capital’s newsletters and website, Jamie Smith’s book,

Mr. Smith’s solicitation of Fund 7 investors, and the source of Plaintiffs’ business secrets and

investor lists—the Infusionsoft database. [#31 at ¶¶ 43–45, 46–55, 63–69]. Although these are

not specifically the basis for Count V, rather Count V simply incorporates all preceding paragraphs,

the court finds that the Amended Complaint, when read as a whole, “adequately set[s] forth the

time and place of [the] alleged unfair or deceptive trade practices.” HealthONE, 805 F. Supp. 2d

at 1121. The court next turns to the question of whether Count V adequately alleges a public

impact.

          To state a claim under the CCPA, the alleged deceptive practice must have had a significant

public impact. Hall, 969 P.2d at 235. The Colorado Supreme Court has provided three factors for

a court to consider in evaluating whether the defendant’s conduct had a significant public impact:

“(1) the number of consumers directly affected by the challenged practice, (2) the relative




9
 Nevertheless, this court will order Plaintiffs to file a Second Amended Complaint reflecting the
correct Plaintiffs and other amendments required by this court’s ruling herein.
                                                  30
sophistication and bargaining power of the consumers affected by the challenged practice, and (3)

evidence that the challenged practice has previously impacted other consumers or has the

significant potential to do so in the future.” Rhino Linings USA, Inc. v. Rocky Mountain Rhino

Lining, Inc., 62 P.3d 142, 149 (Colo. 2003); see also Alpine Bank v. Hubbell, 555 F.3d 1097, 1113

(10th Cir. 2009) (same). Plaintiffs argue that allegations establishing that Defendants marketed to

Colorado residents are sufficient without more, while the remaining Smith Defendants maintain

that is inadequate without a further showing on the Rhino Linings factors. [#53 at 25–26; #58 at

13].

       The CCPA’s public impact requirement is designed to distinguish between public and

private wrongs, the CCPA only providing a remedy for the former. Rhino Linings, 62 P.3d at 149;

see also Sewell v. Great N. Ins. Co., 535 F.3d 1166, 1174 (10th Cir. 2008). Courts have found that

an alleged wrong was merely private when the affected parties were only a small, discrete set of

individuals. See, e.g., Sewell, 535 F.3d at 1174 (two individuals and possibly an estate); Alpine

Bank, 555 F.3d at 1113 (representations were made to a larger set of individuals but there was no

evidence that anyone but plaintiffs were actually harmed/affected by the misconduct); Tara Woods

Ltd. P’ship v. Fannie Mae, 731 F. Supp. 2d 1103, 1123 (D. Colo. 2010) (only the plaintiff). By

contrast, when the alleged misconduct impacts a large or indefinite group of individuals, that is a

sufficient public impact. Shell v. Am. Family Rights Ass’n, 899 F. Supp. 2d 1035, 1063 (D. Colo.

2012) (plaintiff stated a claim under CCPA because “there [was] a consumer market” exposed to

the alleged misconduct); HealthOne, 805 F. Supp. 2d at 1122 (plaintiff stated a claim because the

“misrepresentations were directed to the market generally, and were not merely a private wrong.”);

Loughridge v. Goodyear Tire & Rubber Co., 192 F. Supp. 2d 1175, 1185 (D. Colo. 2002) (finding

a public impact when “a large number of consumers in Colorado were directly affected by the



                                                31
challenged practice”). At the 12(b)(6) stage, the court accepts Plaintiff’s factual averment that a

group of people exposed to the deceptive practice were in fact impacted by the practice;

determinations to the contrary along the lines of Alpine Bank are issues for summary judgment or

a jury.

          Plaintiffs’ allegations in the First Amended Complaint center on Defendants’ solicitation to

existing investors in the MHPI funds as well as to the general public. [#31 at ¶¶ 41–42, 46–55,

71, 77–78]. The court has little trouble—at this stage—determining that Defendants’ alleged

misconduct was aimed at the public such that, assuming Plaintiffs’ factual allegations, the

Defendants’ conduct resulted in a significant public impact. The court finds that Count V states a

claim, and the Smith Defendants’ Motion is denied as to Count V.

          Count VI. Count VI of the First Amended Complaint is for tortious interference with

business relations, asserted against Fund 7, Ryan Smith, and Jamie Smith. [Id. at ¶¶ 122–26].

Plaintiffs alleges that these defendants interfered with Fund 1 and Fund 2’s business relations by

making misleading representations regarding their affiliation with Plaintiffs to putative investors

and diverting those investors to Fund 7 instead of Funds 1 and 2. [Id.].

          The Smiths argue that plaintiffs fail to state a claim because tortious interference under

Colorado law requires either a valid contract or a reasonable expectation of a future contractual

relationship. [#36 at 18]. Plaintiffs fail to state a claim because they do not allege that the Smiths

succeeded in enticing investors in whom Plaintiffs had an expectation of a future contractual

relationship. [Id. at 18–19]. The Smiths also argue that this claim is preempted by CUTSA. [Id.]

Finally, Plaintiffs fail to allege any harm to entities other than Funds 1 and 2, the entities Plaintiffs

believe would have received the investors instead diverted to Fund 7, yet other Plaintiffs without




                                                   32
any clear or enumerated damage or interest are joined, specifically RV Horizons, Class C, and

Class B. [Id. at 19].

       Plaintiffs counter that diverting investors from Funds 1 and 2 constitutes tortious

interferences because all that the claim requires is a “reasonable likelihood or reasonable

probability that a contract would have resulted.” [#53 at 26–27]. Further, this claim is not

preempted by CUTSA because “the claim is premised on tangible customer lists stored in

Infusionsoft.” [Id. at 27 n.13]. The Smiths counter that Plaintiffs have still failed to allege

causation—that the Smiths’ use of the investor lists actually deprived Fund 1 or Fund 2 of any

investors. [#58 at 14]. The court begins by narrowing the parties at issue, then considers whether

CUTSA preempts the claim. The court concludes that this claim is preempted and therefore does

not consider whether Plaintiffs have adequately alleged the elements of the substantive claim.

       First, the court notes that this claim is brought by Fund 1 and Fund 2 in addition to Class

B and Class C. This court has previously noted that Class B and Class C, despite being joined as

Plaintiffs, are not actually mentioned in the Amended Complaint aside from a reference to their

residences and the counts themselves.       [#31 at ¶¶ 7, 93–130]. Plaintiffs provide no factual

allegations in the First Amended Complaint to establish how Class B and Class C are related to

Fund 1 and Fund 2. As it stands, the First Amended Complaint provides no basis for the court to

conclude that Class B and Class C suffered any harm, and therefore Count VI does not state a

claim as asserted by those entities. 10 The court finds that the Smith Defendants’ contention that




10
  This same logic, of course, applies to all the other counts asserted by these parties. But
Defendants only challenge their inclusion here (and later in Count VII), and the court declines to
sua sponte dismiss these entities entirely because there are likely proper parties in substance, just
not as pleaded.
                                                 33
RV Horizons suffered no damage to be irrelevant as RV Horizons does not join in Count VI. The

court now turns to the preemption issue.

       CUTSA contains a statutory provision governing preemption. Colo. Rev. Stat. § 7-74-108

provides that CUTSA “displaces conflicting tort, restitutionary, and other law of this state

providing civil remedies for misappropriation of a trade secret.” Courts have held that a CUTSA

claim preempts a tortious inference claim under section 108 when the “improper means” used in

the torturous inference claim refers solely to the theft and use of trade secrets—i.e., the CUTSA

violation. See Powell Prods., Inc. v. Marks, 948 F. Supp. 1469, 1474–75 (D. Colo. 1996). But

courts have also cautioned that the reach of section 108 is “necessarily narrow,” L-3 Commc’ns

Corp. v. Jaxon Eng’g & Maint., Inc., 863 F. Supp. 2d 1066, 1087 (D. Colo. 2012), and “[i]t is

neither necessary nor prudent to preclude all common law claims that are connected with the

misappropriation of what a plaintiff claims are trade secrets.” Powell Prods., 948 F. Supp. at 1474.

       Plaintiffs allege that Fund 7 and the Smiths interfered with their business relations by

“us[ing] . . . [Plaintiffs’] current and prospective investor lists to induce investors to invest with

Defendants.” [#31 at ¶ 124]. Plaintiffs’ CUTSA theory is based on the misappropriation of trade

secrets and while that section of the Amended Complaint does not identify the specific trade secrets

at issue, the investor lists appear under the heading “RV Horizons’[s] Trade Secrets” elsewhere in

the Complaint. [Id. at ¶¶ 63–69, 116]. In their Response, Plaintiffs argue that the tortious

interference claim is not preempted because “the claim is premised on tangible customer lists

stored in Infusionsoft.” [#27 at n.13]. This court fails to see how the distinction between how the

lists are stored and the information allegedly misappropriated is material to its analysis.

       Plaintiffs cite L-3 and Powell Products in support, but neither are helpful to Plaintiffs. In

L-3, the court found CUTSA did not preempt an unjust enrichment claim under section 108 because



                                                 34
“L3 has alleged numerous ways in which the Defendants were unjustly enriched by events that do

not involve any trade secrets of L3.” L-3, 863 F. Supp. 2d at 1087. That is not the case here where

the Amended Complaint does not allege any way in which the Smiths and Fund 7 interfered with

Plaintiffs’ business relations apart from the CUTSA violation. Similarly, Powell Products held

that conversion of trade secret drawings was not preempted by CUTSA insofar as that claim “seeks

recovery of the physical items stolen, including blueprints and drawings, which would not be the

subject of a misappropriation claim under the [C]UTSA.” Powell Prods., 948 F. Supp. at 1475.

But otherwise the conversion claim was preempted. See id. Plaintiffs do not seek similarly

categorically different relief here—there are no tangible objects to replevy—and so the court finds

that Powell Products provides no help to Plaintiffs. The court thus concludes that the tortious

interference claim is based solely on the use of the investor lists taken from Plaintiffs’ Infusionsoft

database. As such, it is indistinguishable from, and preempted by, CUTSA.

       Because the court has determined that this claim is preempted as pleaded, the court need

not address the issue of whether Plaintiffs could have had a reasonable expectation of a future

contractual relationship in a group of potential investors generally as opposed to a discrete, known

individual or set thereof.

       Count VII. Count VII of the First Amended Complaint is for unjust enrichment and is

asserted against all Defendants. [Id. at ¶¶ 127–30]. This claim is based on the Defendants’

profiting off Plaintiffs’ goodwill, boot camp materials, and investor lists. [Id.]. This claim is

brought on behalf of RV Horizons, Fund 1, Class C, Fund 2, and Class B. [Id.]. The remaining

Smith Defendants argue that Count VII fails to state a claim because Plaintiffs’ claim for unjust

enrichment is preempted by their Lanham Act, DTSA, and CUSTA claims and further because




                                                  35
Plaintiffs neither identify the benefit conferred, nor do they identify any nexus to Class B or

Class C. [#36 at 19–20].

       Plaintiffs claim that the First Amended Complaint meets the requirements to state a claim

for unjust enrichment as the Amended Complaint clearly sets forth numerous benefits accruing to

Defendants. [#53 at 27–28]. Plaintiffs do not address the lack of factual allegations regarding

Class B and C, nor do they respond to the preemption argument beyond restating the same

argument made in response to Count VI [#53 at 28 n.14], and the Smith Defendants do not address

the issue in the Reply. [#58 at 14].

       Unjust enrichment is a doctrine that allows a party who has suffered a harm to “waive” a

traditional tort claim and instead bring a claim based on a fictitious, implied-in-law contract to

receive compensation for a benefit unwillingly or unwittingly provided. Robinson v. Colorado

State Lottery Div., 179 P.3d 998, 1007 n.8 (Colo. 2008); Restatement (Third) of Restitution and

Unjust Enrichment § 1 cmt. b (2011). To state a claim for unjust enrichment, a plaintiff must allege

facts demonstrating that defendant received a benefit at plaintiff’s expense and that it would be

inequitable for the defendant to retrain that benefit without compensating plaintiff. DCB Const.

Co. v. Cent. City Dev. Co., 965 P.2d 115, 119 (Colo. 1998). The court has already discussed the

issues in the First Amended Complaint as to Class B and Class C, and so its analysis will focus on

preemption and adequacy of the allegations.

       The court has also already discussed the principles of preemption under section 108 and

will not repeat itself here. The court finds that, given the narrowness of the preemption under

section 108 as discussed in Powell Products, the unjust enrichment claim here is not preempted.

Powell Prods., 948 F. Supp. at 1474. L-3 is directly on point and rejected application of section

108 to preempt a claim of unjust enrichment. L-3, 863 F. Supp. 2d at 1087. Like the L-3 court,



                                                36
the court finds that Plaintiffs have “alleged numerous ways in which the Defendants were unjustly

enriched by events that do not involve any trade secrets.” Id. Specifically, the court finds that the

allegations in the First Amended Complaint centered on Defendants’ misappropriation of the

goodwill through Elevation Capital’s misleading website, brochures, and videos do not involve

allegations of trade secret misappropriation. 11 [#31 at ¶¶ 46–55, 71, 75–76, 79–91, 128–29].

       Further, Count VII is based in part on the benefit conferred by the misappropriation of trade

secrets, but Count VII is not preempted to any degree because the unjust enrichment claim does

not depend on an antecedent finding that the items at issue are trade secrets. See Powell Prods.,

948 F. Supp. at 1474 (“Often, a plaintiff will be able to state claims that do not depend upon the

information in question qualifying as trade secrets . . . . Defendants could be liable for interference

with business relations even if they did not misappropriate any trade secrets from plaintiff.”). A

central claim of the Smith Defendants’ Motion to Dismiss is that the investor lists and boot camp

materials do not qualify as trade secrets because the information is publicly available. [#36 at 15].

The Smith Defendants argue that Count VII “depends solely on a finding of protectable trade

secrets or trademarks” but the court does not agree; the objects at issue have value independent of

their status as a trade secret under CUSTA or DTSA. [Id. at 19]. Files from Plaintiffs’ Infusionsoft

database may have value apart from any trade secret designation it may be possible for the court

to hold that such files are not trade secrets but still objects of value transferred from Plaintiffs to

Defendants that it would be inequitable for Defendants to retain without payment. The court

therefore finds that Count VII is not preempted.




11
  At least as currently pleaded. Plaintiffs’ failure to specify the marks at issue precludes a finding
of preemption at this stage, but the court expresses no opinion as to future preemption arguments
when and if the Plaintiffs file an amended complaint setting forth Counts I and II with the requisite
particularity.
                                                  37
        The court further finds that Count VII states a claim under Rule 12(b)(6). The First

Amended Complaint plausibly alleges that Defendants received multiple things of value—investor

lists, boot camp materials, the turnarounds, association with RV Horizons’s successes—that it

would be inequitable for them to retain without payment. See Restatement (Third) of Restitution

and Unjust Enrichment § 42 & cmt. a. The court therefore finds that this count states a claim and

denies the Smith Defendants’ Motion in relevant part. The court now turns to Dahn Corporation’s

Motion to Dismiss.

II.     Dahn Corporation’s Motion to Dismiss

        Dahn Corporation has moved to dismiss under Rule 12(b)(6). [#38]. Dahn advances

several arguments already addressed in substance above and the court need not repeat itself here.

For the reasons discussed above, Dahn Corporation’s Motion to Dismiss is granted as to Count I

(trademark infringement) and Count II (unfair competition). The remainder of Dahn Corporation’s

Motion to Dismiss is discussed below with reference made to the court’s analysis of the Smith

Defendants’ Motion when possible to minimize unnecessary repetition. For the reasons stated

herein, Dahn’s Motion to Dismiss is granted in its entirety.

        Count V. Count V of the First Amended Complaint alleges a violation of the CCPA. Dahn

argues that Count V fails to state a claim because Plaintiffs fail to allege all elements, fail to allege

an injury, and fail to plead with particularity. [Id. at 8]. Dahn further argues that Plaintiffs fail to

allege a public impact and fail to plead with particularity under Rule 9(b). The court has already

addressed these latter arguments above, concluding that Plaintiffs do allege a public impact and

that Rule 9(b) does apply, the court will therefore focus on the former arguments. 12 The court finds



12
  Dahn makes a more detailed argument on the public impact element than the court previously
addressed [#38 at 9–12], but the court remains unconvinced on this point. For example, Dahn


                                                   38
that Count V does not meet the heightened pleading requirements of Rule 9(b) as applied to Dahn,

and therefore the court grants Dahn’s Motion to Dismiss on this point.

       The First Amended Complaint addresses Dahn Corporation’s involvement in this case only

in conjunction with the Smith Defendants. [#31 at ¶¶ 70–92]. Every reference to Dahn’s actions

is accompanied by references to some or all of the Smith Defendants. [Id. at ¶¶ 70, 72, 73, 76, 77,

78, 79, 80, 81, 84, 87, 89, 92]. Dahn argues that this fails to state a claim because the First

Amended Complaint does not identify any deceptive trade practices, arguing that this claim is

based on trademark infringement and, as discussed, the Amended Complaint does not identify the

marks at issue. [#38 at 9]. Further, Plaintiffs have failed to allege that they suffered any injury

from Dahn’s conduct apart from pleading that Fund 7 has received investors as a result of

Defendants’ misleading advertising. [Id. at 12]. Finally, Dahn argues this claim is not pleaded

with particularity as required by Rule 9(b) because Plaintiffs only “vaguely describe” the conduct

at issue and do not specifically identify the Defendants making such misrepresentations. [Id. at

12–13].

       In its Response, Plaintiffs reproduce and restate the relevant factual allegations. [#52 at 2–

4]. Upon review, these factual allegations are not new or substantively different from those in the

First Amended Complaint, but the court wishes to make clear it is not relying on or considering in

any part this part of the Response. In the context of a 12(b)(6) motion, the factual allegations of




relies on Adams v. FedEx Ground Package Sys., Inc., 546 F. App’x 772, 776 (10th Cir. 2013)
which found that allegations regarding ~3000 injured parties did not constitute plausible
allegations of a public impact. [#38 at 11]. The court finds this distinguishable as the Adams court
was dealing with an employer-employee relationship which does not give rise to a CCPA claim.
Adams, 546 F. App’x at 776 (“[Plaintiff] alleges she was a consumer who ‘bec[a]me an employee
under the ‘Operation Agreement’ (Employment Contract).’ But the CCPA does not purport to
provide a cause of action for private employment disputes.” (internal quotations partially omitted;
citation omitted; citing operative complaint)).
                                                39
the operative Complaint must stand on their own without augmentation or clarifying restatement.

Abdulina v. Eberl’s Temp. Servs., Inc., 79 F. Supp. 3d 1201, 1206 (D. Colo. 2015). In substance,

the Response mainly focuses on Counts I and II which the court has already addressed. [#52 at 5–

11].

       In relevant part, Plaintiffs argue that the Amended Complaint plausibly alleges that Dahn

has engaged in deceptive or unfair practices under the CCPA by misrepresenting the nature of its

affiliation with RV Horizons in the marketing materials for Fund 7. [Id. at 12–13]. Further, the

Amended Complaint plausibly alleges that the diversion and confusion of investors constitutes a

harm to Plaintiffs. [Id. at 14–15]. Dahn counters that Plaintiffs do not meet the heightened Rule

9(b) pleading standard as they have merely “lumped Dahn in with the rest of the Defendants.”

[#59 at 7].

       The court agrees that the First Amended Complaint plausibly establishes that Plaintiffs

have suffered an injury. Accepting the allegations that the Smith Defendants’ actions confused

investors and diverted investments from Fund 1 and Fund 2, this resulted in a direct material harm

to the Funds sufficient to plausibly state a claim. See, e.g., Lexton-Ancira Real Estate Fund, 1972

v. Heller, 826 P.2d 819, 820–21 (Colo. 1992). However, the court finds that as asserted against

Dahn, Count V fails to meet the heightened pleading standards of Rule 9(b) and must be dismissed.

       Rule 9(b) provides that malice, intent, and other states of mind may be averred generally,

but requires specificity as to “the time, place and contents of the false representation, the identity

of the party making the false statements and the consequences thereof.” Schwartz v. Celestial

Seasonings, Inc., 124 F.3d 1246, 1252 (10th Cir. 1997). This court has previously found that Count

V states a claim as to the Smith Defendants because Rule 9(b) is to be read in conjunction with

Rule 8, requiring a short and plain statement of the grounds for relief, and in context of the



                                                 40
Complaint as a whole. Id. The court found the Amended Complaint just sufficient in this context.

But as to Dahn Corporation, the Amended Complaint falls well short of the mark.

       Count V, as asserted against Dahn Corporation, is based on the marketing materials used

for Fund 7. [#31 at ¶¶ 70–92]. At no point do the Plaintiffs identify the marketing materials, the

time such materials were created and published to the public or the specific party responsible for

publishing such materials. Lillard v. Stockton, 267 F. Supp. 2d 1081, 1094 (D. Kan. 2003)

(“[W]here fraud is alleged against multiple defendants, blanket allegations of fraud couched in

language such as ‘by the defendants’ are insufficient. Instead, the specifics of the alleged

fraudulent activity of each defendant must be set forth.”); Brooks v. Bank of Boulder, 891 F. Supp.

1469, 1477 (D. Colo. 1995). As the court has noted, all allegations of fact involving Dahn also

involve one or more of the Smith Defendants; there are no allegations, general or specific,

involving only Dahn.     Destfino v. Reiswig, 630 F.3d 952, 958 (9th Cir. 2011) (discussing

evaluation of claims under Rule 9(b) when asserted against multiple defendants).

       The First Amended Complaint does make detailed and specific allegations, but only

regarding the Smith Defendants, not Dahn. E.g., [#31 at ¶ 71 (the March 17, 2018 letter by Ryan

Smith)]. The Private Placement Memorandum identified in the Amended Complaint is alleged to

be misleading, but the parties do not specify how, nor when that Memorandum was published. [Id.

at ¶ 76]. None of the other considerations the court relied on in deciding the Smith Defendants’

Motion as to Count V—Elevation Capital’s website, Ryan Smith’s letter, Trailer Cash,

misappropriation of the Infusionsoft Database—apply to Dahn. The factual allegations regarding

Dahn are limited to vague references to marketing materials and unsourced quotes. See, e.g., [Id.

at ¶¶ 80, 83]. This falls short of the Rule 9(b) requirements. Accordingly, Dahn’s Motion is

granted as to Count V.



                                                41
       Count VII. Dahn has also moved to dismiss the unjust enrichment count asserted against

it on the basis that Plaintiffs have not asserted any cognizable claims against Dahn, failed to

identify any relevant misconduct, and have failed to assert Dahn has received a benefit at Plaintiff’s

expense. [#38 at 13]. Plaintiffs counter that the Amended Complaint sets forth benefits—use of

the investor lists, trading on Plaintiffs’ goodwill—which would be unjust for Dahn to retain without

payment.    [#52 at 15–16]. The court, given the infirmities discussed above regarding the

allegations against Dahn, finds that the First Amended Complaint does not state a claim for unjust

enrichment as to Dahn.

       Courts have applied Rule 9(b) to unjust enrichment claims when the unjust enrichment is

derivative of a deceptive trade practice and/or fraud under the CCPA. See, e.g., Francis v. Mead

Johnson & Co., No. 1:10-CV-00701-JLK, 2010 WL 5313540, at *3 (D. Colo. Dec. 17, 2010);

Galvin v. McCarthy, 545 F. Supp. 2d 1176, 1184 (D. Colo. 2008). Count VII does not distinguish

between Dahn and the Smith Defendants and does not specifically identify its factual predicate,

but the only allegations relating to Dahn concern its involvement with the alleged CCPA violation.

There is no other plausible interpretation of the Amended Complaint other than that the unjust

enrichment claim is predicated on the CCPA claim as alleged against Dahn. 13 Therefore, Rule 9(b)

applies and the infirmities discussed above require dismissal.

       Dahn’s Motion to Dismiss is granted in full.

III.   Leave to File a Second Amended Complaint

       Throughout its responses to the Motions to Dismiss, Plaintiffs request leave to file an

amended complaint should the motions be granted. E.g., [#52 at 5 n.1]. The court notes that




13
   The court notes that it could be misconstruing the Amended Complaint, but that such confusion
is the inevitable result of Plaintiffs’ ambiguous pleading.
                                                 42
conditional if/then motions are not permitted and further that every such request for relief must be

separately made in its own pleading and not folded into a response. D.C.COLO.LCivR 7.1(d). To

the extent that Plaintiffs seek leave to amend, they should meet and confer with opposing counsel

regarding the proposed amendments, proffer a proposed Second Amended Complaint in

compliance with D.C.COLO.LCivR 15.1 with the appropriate motion, and so move within

fourteen (14) days of this Order.

IV.     The Florida Case

        The Parties have made repeated reference to ongoing litigation in Florida that appears to

be related to the present case. See, e.g., [#36 at 1; #38 at 1, 3]. Local Rule 3.2 requires a party to

a case to file a notice identifying all related cases that “have common facts and claims” in addition

to at least one party in common. D.C.COLO.LCivR 3.2(a). Normally, the absence of a Rule 3.2

notice would indicate that there are no related cases, but the court finds it prudent to not rest on

the absence of a notice and instead to require an affirmative showing on this point. At present, the

court is unable to determine whether the Florida case is truly related to the present case or not, and

so the court will order the first party to have brought the Florida matter to the court’s attention—

the Smith Defendants—to file a Notice of Compliance with Local Rule 3.2 either identifying the

Florida litigation as a related case or confirming that it is not related.




                                                   43
                                      CONCLUSION

     For the reasons set forth herein, it is ORDERED that:

     (1)    The Smith Defendants’ Motion to Dismiss [#36] is GRANTED IN PART;

            A.     All counts asserted against defendant MHP Portfolio LLC are DISMISSED

            without prejudice as to that party;

            B.     Count I, Count II, and Count VI are DISMISSED without prejudice in their

            entirety as to the remaining Smith Defendants against whom those claims were

            asserted;

            C.     Count VI and Count VII are DISMISSED insofar as such claims are

            brought on behalf of Class B and Class C;

     (2)    The Smith Defendants’ Motion to Dismiss is DENIED IN ALL OTHER

     RESPECTS.

     (3)    Dahn Corporation’s Motion to Dismiss [#38] is GRANTED;

            A.     All counts asserted against Dahn Corporation are DISMISSED without

            prejudice as asserted against Dahn Corporation.

     (4)    No later than March 21, 2019, Plaintiffs may file an appropriate Motion to Amend

     as contemplated by this Order; and

     (5)    On or before March 14, 2019, the Smith Defendants shall file the Notice of

     Compliance with Local Rule 3.2 identified above.

DATED: March 7, 2019                              BY THE COURT:


                                                  _________________________
                                                  Nina Y. Wang
                                                  United States Magistrate Judge




                                             44
